Case 1:17-cv-02224-PAB-MEH Document 207-2 Filed 07/17/19 USDC Colorado Page 1 of
                                      10




   July 31, 2018

   Mark W. Nelson, Esq.
   The Nelson Law Firm, L.L.C.
   1740 N. High Street
   Denver, CO 80218


   Re:        Weyerhaeuser Matters
              QUEST and Robert Woellner Statement of Qualifications and Rule 26 Information


   Dear Mr. Nelson:

   As requested, the following is a statement of qualifications for Quality Environmental Services
   & Technologies, Inc. (QUEST) and Robert A. Woellner. QUEST and Robert A. Woellner’s
   relevant qualifications include:

         •    QUEST is in our 25th year in business, and has represented thousands of real estate
              owners, builders, building occupants, buyers, and sellers (as well as third-party
              consultants, lenders, law firms, insurance companies, schools, universities,
              municipalities, government agencies, and industry) with the performance and evaluation
              of industrial hygiene and environmental assessments.

         •    QUEST has developed environmental, industrial hygiene, indoor air quality, meth
              residue, fire/smoke residue, asbestos, microflora/mold assessment and remediation
              protocols, risk management programs, and loss control models and has supervised
              thousands of inspections.

         •    As President of QUEST, Mr. Woellner has provided services as an industrial hygiene,
              microflora/mold, asbestos, and indoor air quality subject-matter expert for several
              insurance companies for the development of several lines of insurance coverage. Mr.
              Woellner has supported the development of scientific, historical risk, and loss control
              models for the underwriting of environmental risk, as well as the loss control protocols
              required to assess, mitigate, and underwrite environmental risk.

         •    Mr. Woellner has qualified and served as an expert in industrial hygiene, environmental
              monitoring, risk management, microflora, indoor air quality, environmental sampling,
              and other environmental contamination cases. Cases in which Robert A. Woellner has
              testified as an expert at trial and by deposition within the preceding four years include:

         a.        Trial, arbitration, and hearing testimony:

              i.      Eduardo Alejandro Tarin Garcia and Alejandra Lynette Garcia Tarin v. Delbert
                      L. Cook, No. 2017 CV 30968 (Adams County, CO, District Court). Trial

         5211 South Quebec Street · Greenwood Village, CO 80111 USA · Office 303.935.1573 · Fax: 303.935.7955
                                                                                                                2
Case 1:17-cv-02224-PAB-MEH Document 207-2 Filed 07/17/19 USDC Colorado Page 2 of
                                      10
   Mark W. Nelson, Esq.
   July 31, 2018
   Page 2

                testimony June 12, 2018; Contact: Terrence P. Murray, Esq., Murray and
                Damschen, P.C., 303-274-7752; plaintiff expert;
         ii.    The Rocky Mountain Conference of Seventh-Day Adventists v. Fleisher Smyth
                Brokaw LLC and Michelle Brokaw, No. 2016 CV 31166 (Douglas County, CO,
                District Court). Trial testimony May 10, 2018; Contact: David Kay, Esq., Kutak
                Rock LLP, 303-297-2400; plaintiff expert;
         iii.   Margaret E. Smith, et al. v. Boulder Valley Board of Education, et al., No. 2016
                CV 31240 (Boulder County, CO, District Court). Hearing testimony May 9 and
                30, 2017; Contact: Douglas A. Stevens, Esq., Caplan and Earnest, LLC, 303-443-
                8010; defense expert;
         iv.    Gregory Clough d/b/a Masters Touch Roof Company v. Franklin and Margie
                Jackson, No. 2015 CV 203 (Denver County, CO, District Court). Trial testimony
                May 25, 2016; Contact: William Rounsborg, Esq., McElroy, Deutsch, Mulvaney
                & Carpenter, LLP, 303-293-8800; plaintiff expert;
         v.     Laurie Woollett and Patricia Woollett v. Mark Foster, et al., No. 15 CV 30134
                (Summit County, CO, District Court). Hearing testimony October 19, 2015;
                Contact: Inga Haagenson Causey, Esq., Causey & Howard, LLC, 970-926-6556;
                defense expert;
         vi.    Larry Grueschow v. Durwin Lee Stollard d/b/a Samuel Park Apartments, No.
                2014 CV 030452 (Adams County, CO, District Court). Trial testimony June 3 and
                4, 2015; Contact: Wes P. Wollenweber, Esq., Ciancio Ciancio Brown, P.C., 303-
                451-0300; defense expert;
         vii.   Kallie Royal v. Young Life, Workers’ Compensation No. 4-949-528 (State of
                Colorado Office of Administrative Courts). Hearing Testimony December 10,
                2014; Contact: Charlotte A. Veaux, Esq., Thomas Pollart & Miller, LLC, 303-
                565-8052; defense expert;

   b.    Deposition testimony:

         i.     The Rocky Mountain Conference of Seventh-Day Adventists v. Fleisher Smyth
                Brokaw LLC and Michelle Brokaw No. 2016 CV 31166 (Douglas County, CO,
                District Court). Deposition testimony April 5, 2018; Contact: David Kay, Esq.,
                Kutak Rock LLP, 303-297-2400; plaintiff expert;
         ii.    Jae H. Roh, et al. v. Mountain View Endeavors, Inc. d/b/a Colorado Cleanup
                Services, Inc. Case No. 2017 CV 31091 (Denver County, CO, District Court).
                Deposition testimony February 28, 2018. Contact: Kate McDonald, Esq.,
                McConaughy & Sarkissian, P.C., 303-649-0999; defense expert;
         iii.   David Lynn and Christine Lynn v. Joseph Eidel, et al, Case No. 2016 CV 030553
                (Douglas County, CO, District Court). Deposition testimony June 29, 2017;
                Contact: Rolf J. von Merveldt, III, Esq., Lewis Brisbois Bisgaard & Smith LLP,
                720-297-1541; plaintiff expert;
         iv.    Joseph Kaley and Catherine Bonner v. Richmond American Homes of Colorado,
                Inc., Case No. 2014-1462A (Judicial Arbiter Group). Deposition testimony
                January 23, 2015; Contact: Claire Soto, Esq., The Nelson Law Firm, LLC, 303-
                861-0750; plaintiff expert;
Case 1:17-cv-02224-PAB-MEH Document 207-2 Filed 07/17/19 USDC Colorado Page 3 of
                                      10
   Mark W. Nelson, Esq.
   July 31, 2018
   Page 3

          v.      Mike Castorino and Ashleigh Edelman v. Leftin Investment Company et al, Case
                  No. 2013 CV 032070 (City and County of Denver, CO, District Court).
                  Deposition testimony February 20, 2014; Contact: Chad W. Johnson, Esq., The
                  Nelson Law Firm, LLC, 303-861-0750; plaintiff expert;

   •      Since 1987, Mr. Woellner has held the following positions within industrial hygiene, air
          quality, environmental assessment, and investment companies: Quality Assurance
          Officer, Director of Laboratory and Environmental Services, Senior Scientist, Senior
          Vice President, Chief Operating Officer, and President. Mr. Woellner has been the senior
          manager of real estate firms that specialize in the risk assessment, acquisition and
          insurance of environmentally impaired real estate.

   •      Mr. Woellner has taught the following college courses: Indoor Air Quality, Asbestos
          Inspector, Asbestos Management Planner, Abatement Worker, Supervisor, and Air
          Monitoring Specialist as well as the required annual re-certification classes. He has also
          taught the National Institute of Occupational Safety and Health (NIOSH) 582E Air
          Monitoring Specialist and 40-hour HazMat courses. Mr. Woellner has developed and
          taught numerous courses on Indoor Air Quality Assessment, Mold Remediation Project
          Manager, Clandestine Methamphetamine Lab Assessment & Remediation, Microflora
          Risk Management, Mold Assessment and Mitigation Techniques, and the Design and
          Implementation of Environmental Management Systems.

   The attached Curriculum Vitae lists Mr. Woellner’s publications and presentations relating to
   industrial hygiene, environmental risk assessment and management practices, including the co-
   authored book with John Voorhees, Esq. titled International Environmental Risk Management
   (CRC/Lewis, 1998).

   QUEST will provide litigation support services to your firm on a time and materials basis. Our
   compensation rate is $150 per hour data collection, assessment, travel, and reporting (study);
   $325/hour direct litigation support (case preparation, settlement conferences, deposition, and
   testimony), plus reasonable out-of-pocket expenses.

   Any liability of QUEST arising from or relating to QUEST’s work on this matter shall not
   exceed, and is hereby limited to, the total amount paid to QUEST as compensation under this
   letter of agreement. Without limitation, QUEST shall have no liability for incidental or
   consequential damage. By accepting QUEST’s services, you and your representatives agree to
   these terms. Please contact me with any questions or comments at 303-935-1573. We look
   forward to the opportunity to be of assistance.

   Sincerely,


   Robert A. Woellner
   President / Industrial Hygienist

   Attachment: CV for Robert A. Woellner
Case 1:17-cv-02224-PAB-MEH Document 207-2 Filed 07/17/19 USDC Colorado Page 4 of
                                      10


                                      ROBERT A. WOELLNER
           QUEST Environmental; 5211 South Quebec Street, Greenwood Village, CO 80111 USA
                               (303) 935-1573; woellner@questmi.com
                                             July 2018

                                         CURRICULUM VITAE

   QUALIFICATIONS

   Degreed professional with extensive practical experience in:
          Environmental risk assessment and management
          Indoor air quality assessments and management
          Industrial hygiene (chemical, biological and particulate contaminants in the built environment)
          Scientific litigation support

   PROFESSIONAL EXPERIENCE

   Directed the strategic, operational, and business aspects of the following environmental assessment firms,
   which provide environmental risk management advisory services:

   President                                                                    1995 to Present
   QUEST Companies (QUEST Environmental, QUEST Equity & QUEST Management International)

   Chief Operating Officer                                                                        1996 to 1997
   Cherokee Environmental Sciences, Englewood, CO

   Senior Vice President                                                                          1996 to 1997
   Cherokee Environmental Risk Management, Englewood, CO

   Senior Scientist                                                                               1994 to 1995
   Converse Consultants MR, Denver, CO

   Director of Laboratory and Environmental Services                                        1988 to 1994
   Environmental Risk Insurance Company, Inc. (EssTek, Englewood, CO, and Haztox, Boise, ID)

   Quality Assurance Officer                                                                      1987 to 1988
   E.M. Analytical, Inc., Miami, FL

   Research Assistant, Division of Marine Geology and Geophysics                                  1986 to 1988
   Rosensteil School of Marine and Atmospheric Science, Miami, FL

   Physical Science Technician                                                                               1985
   United States Geological Survey, Woods Hole, MA

   EDUCATIONAL BACKGROUND

          Master of Science, Marine Geology and Geophysics. December 1988. Rosensteil School of
           Marine and Atmospheric Science, University of Miami, FL.
          Bachelor of Arts, Geology. December 1984. Middlebury College, Middlebury, VT.
Case 1:17-cv-02224-PAB-MEH Document 207-2 Filed 07/17/19 USDC Colorado Page 5 of
                                      10

              ROBERT A. WOELLNER (July 2018 Curriculum Vitae Page 2)

   PROFESSIONAL TRAINING/ACCREDITATION/CERTIFICATION

      *   Colorado Department of Public Health & Environment (CDPHE), QUEST Environmental is
          a Certified Consultant Firm (#: ML-F43) and R. Woellner is a Certified Consultant (#: ML-I13)
          for Methamphetamine-Affected Properties, June 2017 – June 2019
      *   Certified Instructor for Methamphetamine-Affected Properties Consultant Training,
          CDPHE Certification Number: ML-T20; June 2017 – June 2019
      *   Methamphetamine-Affected Property Training, Koch Environmental, May 2017
      *   Legionella Contamination: Contemporary Techniques for Detection and Remediation,
          EMLab P&K webinar, October 25, 2016
      *   Legionella Control in Large Building Water Systems, US EPA webinar, October 25, 2016
      *   Mold and Health Effects, EMLab P&K webinar, July 26, 2016
      *   OSHA 40 Hour HAZWOPER & Refresher Certifications 1512225123284, OTS Systems,
          December 2015 - current
      *   US EPA and CDPHE: Region 8 Radon Stakeholders Conference, NRPP 8 CE Credits; and
          Advanced Radon Measurements for Multi-Family and Other Large Buildings, NRPP 8 CE
          credits, Center for Environmental Research & Technology, Inc., April 2015
      *   Strategies for Mold Investigations and Sampling, EMLab P&K webinar, September 2014
      *   US EPA and CDPHE: Region 8 Radon Stakeholders Conference, Invited Speaker (Radon, IH)
          & Attendee, NEHA-NRPP 4 CE credits, April 2014
      *   IAQA Annual Meeting, Invited Speaker (VOC, IH) & Attendee, 13 CE credits, March 2014
      *   Legionella Contamination Detection & Remediation, EMLab P&K webinar, October 2013
      *   Radon Control Methods & Interviews with Radon Experts, Center for Environmental
          Research & Technology, Inc., 8 CE credits, August 2013
      *   National Environmental Health Association; Radon Resistant New Construction Workshop,
          16 CE credits, March 2013
      *   IAQA, Annual Meeting on Indoor Environment, 13 CE credits, February 2013
      *   Mold Sampling, Health Effects, & Data Interpretation, EMLAB webinars, 2013-2016
      *   Using VOC Data as an IAQ Tool, Denver Chapter of the Indoor Air Quality Association, Co-
          Presenter with Dr. Elliot Horner, UL, 4 ABIH & ACAC credits, December 2012
      *   Bacteria, Legionella, MRSA, Allergens, & Risk Communication, EMLab P&K, Nov 2012
      *   Improving the Quality of Industrial Hygiene Data Through Proper Field Practices, EMLab
          P&K and TestAmerica webinar, September 2012
      *   USP 797 and Environmental Sampling, EMLab P&K, August 2012 and June 2018
      *   Fungal Data Interpretation, EMLab P&K webinar, June 2012
      *   Contemporary Techniques for the Detection and Remediation of Legionella Contamination,
          TestAmerica and EMLab P&K webinar, 2012
      *   Exploring IH Expert Witness Testimony and the Daubert Standard, American Industrial
          Hygiene Association - Rocky Mountain Section, 3 ABIH CE credits, 2012
      *   Introduction to Bacteriology, Aerobiology/EMLab P&K webinars, 3 x 2 ABIH CE credits
          IAQA, 2/15/12 and 9/13/12
      *   American Association of Radon Scientists & Technologists, National Environmental Health
          Association; National Radon Proficiency Program, Certification #105324RT, 2009 to Current
      *   U.S. EPA Radon Measurement Course, University of Colorado at Colorado Springs, 2009
      *   Methamphetamine Training Course, Colorado Association of Meth & Mold Professionals,
          2006
      *   Legionella Risk Assessment, MidAtlantic Environmental Hygiene Resource Center, 2006
      *   Advanced Indoor Microbial Investigation, Sampling and Analysis, MidAtlantic
          Environmental Hygiene Resource Center, 2006
Case 1:17-cv-02224-PAB-MEH Document 207-2 Filed 07/17/19 USDC Colorado Page 6 of
                                      10

              ROBERT A. WOELLNER (July 2018 Curriculum Vitae Page 3)

   PROFESSIONAL TRAINING/ACCREDITATION/CERTIFICATION (Continued)

      *   Mold Mitigation Project Manager, QUEST Co-Presenter, Numerous Courses, 2004–Present
      *   Mold & Indoor Air Quality Assessment Techniques, QUEST Co-Presenter, 2003–Present
      *   The Impact of Mold on Health and Indoor Air Quality, AERIAS/Air Quality Sciences, Inc.,
          2002
      *   ISO 14001 Environmental Management Systems Lead Assessor, Bureau Veritas Quality
          International, University of Massachusetts Amherst, 1996
      *   Building Inspector/Management Planner, EPA/CO-Accredited A.H.E.R.A., 1992–2003
      *   Wastewater Treatment with Advanced Integrated Wastewater Pond Systems and
          Constructed Wetlands, Colorado State University, Department of Civil Engineering, 1992
      *   Environmental Lung Disease, American College of Chest Physicians, 1991

   PROFESSIONAL AFFILIATIONS

      *   American Association of Radon Scientists and Technologists NRPP Certification #105324RT
      *   American Industrial Hygiene Association, Full Member – Rocky Mountain Section Member
      *   Healthy Facilities Institute, Healthy House Institute, Housekeeping Channel Advisory Boards
      *   Indoor Air Quality Association, Inc. Member, Speaker
      *   Indoor Environmental Standards Organization; Consensus Body Voting Member 2014-2015
      *   Risk Management Bulletin, Ark Publishing, London, UK, Editorial Board, 1999–2003

   PRESENTATIONS/PUBLICATIONS

   2018
      *   “Advanced Methods for Ensuring Healthier Schools.” Invited webinar, School Planning &
          Management; College Planning & Management. February 27.
      *   “Environmental Sampling Protocols & Risks: The Industrial Hygienist’s Perspective.” Invited
          presentation, National Inspection Services, BPG Inspections, January 30.
   2017
      *   “Assessing Mold: Concerns for Community Associations.” Common Interests 35:9 (September):
          22-23.
      *   “Formaldehyde Emissions from Building Materials.” Invited presentation, CEPA Membership
          Meeting, EcoTech Institute, September 21.
      *   “Mold & Meth 101.” Invited presentation, National Association of Women in Construction,
          August 15.
   2016
      *   “Meth 101 for Real Estate Transactions.” Invited presentation, ReMax Alliance and Equity
          Colorado, February-March.
      *   “Mold, Water Intrusion, Sewer, IAQ and Environmental Concerns for Builders.” Training,
          Oakwood Homes, January 8.
   2014
      *   “Radon Sampling: The Industrial Hygienist’s Perspective.” Invited presentation, US
          Environmental Protection Agency and Colorado Department of Public Health and Environment:
          Region 8 Radon Stakeholders Conference, April 3.
      *   With Elliott Horner, PhD, and Anatole Konowal, M.S. “VOC Basics, Hurdles and Practical IAQ
          Applications.” Invited presentation, Indoor Air Quality Association 2014 Annual Conference
          March 17.
Case 1:17-cv-02224-PAB-MEH Document 207-2 Filed 07/17/19 USDC Colorado Page 7 of
                                      10

              ROBERT A. WOELLNER (July 2018 Curriculum Vitae Page 4)

   PRESENTATIONS/PUBLICATIONS (Continued)

   2013
      *   “Mold Mitigation Project Manager.” Excel Environmental Inc. Industry Training, November 7-9.
      *   With Elliott Horner, PhD, “VOC Measurement as a Tool in IAQ Investigations and as an Aid to
          Source Reduction Indoors.” Invited presentation, Indoor Air Quality Association 2013 Annual
          Conference March 1.
   2012
      *   “Introduction to VOC’s Sampling, Capabilities & Data Interpretation.” Invited presentation,
          Denver Chapter of the Indoor Air Quality Association, December 2012.
      *    “Asbestos, Lead & Industrial Hygiene Update.” Invited presentation, Property Claims Seminar
          for Insurance Adjusters, Knott Laboratory, September 26.
      *    “Current Environmental and Industrial Hygiene Issues.” Invited presentation Colorado Self
          Insurers Association, April 10.
      *   “Environmental, Indoor Air Quality and Industrial Hygiene Assessments.” Invited presentation,
          Property Claims Seminar for Lawyers & Insurance Adjusters, Knott Laboratory, January 27.
      *   “Meth Lab Contractor Awareness Training: The Industrial Hygiene Perspective.” Invited
          presentation, Professional Restoration Employee Training, January 19.
      *   “Meth Lab Identification and Hazards Seminar.” Invited presentation, Rocky Mountain Property
          Claims Association, January 12.
   2011
      *   “Environmental Regulations and Management Systems.” Lecture, Environmental Engineering,
          University of Colorado at Denver, December 7.
   2010
      *   “Indoor Air Quality Issues for Operations Specialists.” Invited presentation, Douglas County
          School District, Colorado, May 28.
      *   “Environmental Management Systems as a Tool for Compliance and Liability Control.” Lecture,
          Environmental Law class, Missouri University of Science and Technology, May 3.
   2009
      *   with John Voorhees, Esq., and Lorrie A. Bade, Esq., “EPA’s Audit Policy and Environmental
          Management Systems.” American Bar Association, Section of Environment, Energy, and
          Resources, Key Enforcement and Regulatory Developments in U.S. EPA Region 8, November
          5–6.
      *   “Environmental Management Systems as a Tool for Compliance and Liability Control.” Lecture,
          Environmental Law class, Missouri University of Science and Technology, April 29.
      *   “EMS as a Sustainability Management Tool.” Lecture, University of Colorado at Denver
          Engineering School, April 27.
   2008
      *   “Environmental Management Systems: A Framework for Success.” Invited presentation, Lake
          Wuli and Urban Canals Cleanup and Sustainability, Wuxi Municipal Development and Reform
          Commission, China, December.
      *   “Asbestos Laws & IAQ Risk Management Issues.” Invited presentation, Indoor Air Quality
          Association, Denver, CO, May.
   2007
      *   “Environmental Management Systems, Environmental Engineering & Environmental Law.”
          Lecture, University of Colorado at Denver and US EPA, November.
      *   “Industrial Hygiene & Environmental Issues in Colorado’s Schools.” Invited presentation,
          Colorado School Plant Manager’s Conference, October.
      *    “Mold Mitigation Project Manager: SaddleRidge Condominiums Building Envelope Repairs.”
          Course, Mark Young Construction, March.
Case 1:17-cv-02224-PAB-MEH Document 207-2 Filed 07/17/19 USDC Colorado Page 8 of
                                      10

              ROBERT A. WOELLNER (July 2018 Curriculum Vitae Page 5)

   PRESENTATIONS/PUBLICATIONS (Continued)

   2006
      *   “Filtering Fact from Fiction.” Professional Retail Store Maintenance, September.
      *   “Environmental Management Systems & Environmental Law.” Lecture, University of Colorado
          at Denver and US EPA, April.
   2005
      *   with Thad Godish, PhD, CIH, “A Balanced Look at Mold Remediation: Mold and HEPA.”
          Campus Facility Maintenance Magazine, Fall.
      *    “Proactive Environmental Risk Management.” Invited presentation, Colorado CPA Society,
          Real Estate Conference, November.
      *   “Mold, Meth and Environmental Concerns.” Invited presentation, Scary Issues Seminar, Denver
          Board of Realtors, October.
      *   “Working Through the Risks: Proactive Environmental Management.” Invited presentation,
          Second Environmental Conference on Water and Mining in Southeastern Europe, Unites States
          Agency for International Development (US AID), Bucharest, Romania, September.
      *   “Proactive Environmental Risk Management.” Invited presentation, Bulgaria Water Sector,
          United States Agency for International Development (US AID), Sofia, Bulgaria, September.
      *   “Indoor Air Quality: More than Mold; Proactive Risk Management Issues.” Invited presentation,
          Colorado Self Insurers Association, March.
   2004
      *   “Assessing, Managing and Financing Environmental Contamination Cleanup.” Invited
          presentation, International Conference on Environmental Remediation and Mine Waste
          Management, United States Agency for International Development (US AID), Bucharest,
          Romania, April.
   2003
      *   “Developing and Implementing Proactive Environmental Management Systems.” Lecture,
          University of Colorado at Denver and US EPA, November.
      *    “Clean-up of Clandestine Methamphetamine Labs,” “Bloodborne Pathogen Awareness,” and
          “Mold Remediation Contractor.” Training, InSure Fire & Water Restoration, September–
          November.
      *   “Risk Management Issues.” Invited presentation, Mold 2003: Risk Management Strategies
          Seminar, Helms Mulliss & Wicker, Charlotte, NC, September.
      *   “Indoor Air Quality: Proactive Risk Management Issues.” PRIMA Self Insurers Annual
          Conference, August.
      *   with J. Voorhees, “Environmental Management for Colleges and Universities.” Invited
          presentation, Colorado Sustainability Summit, April.
      *   “Indoor Air Quality Assessment and Response.” Two-day training, Operations Staff, Douglas
          County School District, April.
   2002
      *   “Mold Risk Assessment: The Pragmatists Approach.” Seminar, REMAX Brokers, December.
      *   “Disaster Contingency Planning: Indoor Air Quality and Microflora.” State of Colorado Annual
          Risk Management Conference, October.
      *   “Mold Inspection, Mitigation & Clearance Protocols.” Colorado PRIMA Self Insurers
          Conference, July.
      *   with J. Voorhees, “Survival of the Fittest: The Evolution of EMS.” Risk Management Bulletin
          6:8, April.
Case 1:17-cv-02224-PAB-MEH Document 207-2 Filed 07/17/19 USDC Colorado Page 9 of
                                      10

              ROBERT A. WOELLNER (July 2018 Curriculum Vitae Page 6)

   PRESENTATIONS/PUBLICATIONS (Continued)

   2001
      *   “Mold Mitigation Project Manager.” Numerous three-day training courses, continuing to present.
      *    “Mold Mitigation Techniques.” MDR Corporation, November.
      *   “Microflora Investigation and Mitigation Techniques.” Dowling/Premier Environmental
          Services, August.
      *   “Indoor Air Quality for Fire and Flood Restoration.” InSure Fire & Water Restoration, July.
      *    “Environmentally Conscious Manufacturing.” Manufacturing seminar series, Dept. of
          Mechanical Engineering, University of Colorado at Denver, March.
      *    “Environmental Management Systems for the Automotive Supplier Industry.” EMS
          Implementation Program, funded by Colorado Department of Public Health and Environment,
          January–December.
   2000
      *    “International Environmental Management.” Presentations, Invest in Japan Program, Japan
          External Trade Organization, Osaka, Ehime, Kagoshima, and Tokyo, Japan, October–November.
      *   with J. Voorhees, “Environmental Management Systems Update.” Risk Management Bulletin
          5:2, September.
      *   “Environmental Management Systems: International Update.” Invited presentation, Black Sea
          Coastal Association Conference, Varna, Bulgaria, June.
      *   “Environmental Auditing: Regulatory Compliance, Management Systems and Risk.” Invited
          presentation, Malaysian Department of Environment, May.
      *   “The Balanced Environmental Scorecard: Assessing and Managing Environmental Risk.” Risk
          Management Bulletin 4:5, December 1999/January 2000.
   1999
      *   “Environmental Insurance and Risk Transfer Strategies.” Risk Management Bulletin 4:2,
          September.
      *   “Strategic Risk Management.” Invited presentation, Cleaner Production Conference 1999,
          Sungei Besi, Kuala Lumpur, Malaysia, July.
      *   “Environmental Risk Assessment and Management in the Financial and Insurance Industry.”
          Invited presentation, Malaysia-Colorado Environmental Technology Exchange Seminar, Petaling
          Jaya, Malaysia, July.
      *   with J. Voorhees, “Global Environmental Solutions: The Systems Approach.” Invited
          presentation, Rocky Mountain Business Excellence Conference, May.
      *   “Environmental Risk Management: Coming of Age.” Risk Management Bulletin 3:6, February.
   1998
      *   with Dr. L. S. Spedding, “Practical Risk Management Responses to Environmental Issues.” Risk
          Management Bulletin.
      *    “ISO 14001 as a Tool for Implementing Environmental Risk Management Programmes.” Invited
          presentation and paper, Strategies and Solutions ’98, London, UK.
      *   with J. Voorhees, International Environmental Risk Management: ISO 14000 and the Systems
          Approach. New York: CRC Press/Lewis Publishers, 320 pp.
   1997
      *   “Managing Environmental Risk: The ISO 14001 Business Advantage.” Presentation, Willis
          Corroon Environmental Risk Management Seminar, Nashville, TN.
   1996
      *   with A. G. Camarota, “The Balanced Environmental Scorecard for Strategic Risk Management.”
          Presentation, RTM Aspen CEO Conference.
      *   with A. G. Camarota and J. Grosskopf, “ISO 14000.” Journal of the Professional Environmental
          Marketers Association.
Case 1:17-cv-02224-PAB-MEH Document 207-2 Filed 07/17/19 USDC Colorado Page 10 of
                                       10

              ROBERT A. WOELLNER (July 2018 Curriculum Vitae Page 7)

   PRESENTATIONS/PUBLICATIONS (Continued)

   1995
      *   with A. G. Camarota and J. Grosskopf, “An Overview of ISO 14000.” Rocky Mountain
          Environmental Marketplace News, October.
      *   “Changing Regulations Impact Environmental Risk Management: How Clean Is Clean?” Rocky
          Mountain Environmental Marketplace News.
   1993
      *   “Environmental Sampling.” Lecture, University of Denver.
      *   “Indoor Air Contamination.” Lecture, Rocky Mountain Association of Environmental
          Professionals.
      *   “Indoor Air Quality Problem Solving.” Lecture, City of Greeley, Colorado.
   1992
      *   IAQ, Asbestos Inspector/Management Planner, Contractor/Supervisor and Emergency Response,
          Courses taught as adjunct faculty, Front Range Community College, 1990 to 1995.
   1991
      *   “Introduction to Asbestos: Hazards and Risk Assessment.” Lecture, Environmental Risk
          Insurance Company (ERIC Group, Inc.) Underwriters, Englewood, CO.
      *   “Environmental Sampling Strategies.” Lecturer, U.S. Army, 1990 to 1993.
   1989
      *   “Modern to Late Quaternary Coccolithophorids as Indicators of Monsoonal Upwelling in the
          Arabian Sea,” RSMAS masters thesis.
   1986
      *   with J. A. Grow, J. C. Hampson, J. M. Robb, D. S. Foster, and L. A. Tavares, “Bathymetry of
          OAK and KOA Craters” and “Single Channel Seismic Survey of OAK and KOA Craters,” in
          Sea-floor Observations and Subbottom Seismic Characteristics of OAK and KOA Craters,
          Enewetak Atoll: U.S. Geological Survey Bulletin 1678, ed. K. W. Folger, 257 pp.
   1984
      *   “Composition and Distribution of Carbonate Sediments from the West Reef, Discovery Bay,
          Jamaica,” Middlebury College undergraduate thesis. Published in Green Mountain Geologist
          11:1.
